Citation Nr: 0120704	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  95-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
PTSD.  The veteran was provided a hearing before an RO 
hearing officer in March 1995.  This case was remanded by the 
Board in June 1996 in order to afford the veteran a hearing 
before a Member of the Board.  The veteran was afforded a 
personal hearing at the RO before the undersigned Member of 
the Board in April 1997.  In July 1997 the case was remanded 
to the RO for additional development.  It was returned to the 
Board in July 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  PTSD has been diagnosed but neither combat service nor an 
alleged service stressor has been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam from September 1968 to 
March 1969.  His military occupational specialty was that of 
intelligence specialist.  He received no award or decoration 
indicative of his participation in combat.

The veteran filed his claim of service connection for PTSD in 
May 1994.  He indicated that he had been awarded the Purple 
Heart, the Bronze Star, and the Combat Infantry Badge based 
on his service in Vietnam.  He stated that he had been 
wounded in either February or March of 1968 after the Tet 
offensive.  He also stated that he had come under fire from 
sniper and mortar fire while in the field scouting.  He 
maintained that his best friend Fred George Esquelin, Jr. was 
killed by sniper fire during early February 1969.  He 
reported that he had received treatment though the St. Louis 
VA Medical Center (VAMC) as well as the Los Angeles VAMC.

The RO responded by sending the veteran a letter in June 
1994.  It indicated that evidence of specific traumatic 
incidents which produced the stress resulting in the 
veteran's PSTD should be forwarded.  It advised that specific 
details were necessary to allow the procurement of supportive 
evidence.  It also noted that the veteran should provide 
reports from any private physicians who had treated him for 
PTSD.  The RO also sought treatment records from the St. 
Louis Veterans Center and issued a request for information to 
the National Personnel Records Center (NPRC).

VA clinical records for the period March to May 1994 show a 
diagnosis of PTSD. 
A comprehensive military history and assessment of the 
veteran was performed in April 1994 by a licensed clinical 
social worker.  The veteran stated that he had been assigned 
to the 1st Infantry Division at Di An.  Regarding stressors, 
he reported that he arrived at Long Binh in October 1968, and 
that the base was receiving a mortar attack as his plane 
landed.  He testified that he had been wounded by fragments 
from enemy fire, but that he had pulled the fragments out 
himself.  He stated that his friend Fred George Esquelin, Jr. 
was hit with a round from an M-14 in February 1969.  He also 
reported that he was involved in a major firefight in March 
1969, and that they, "seemed to be at a standstill for about 
a month."  Following the mental status examination, the 
assessment was PTSD, substance abuse (alcohol) and 
depression.

The veteran appeared before an RO hearing officer in March 
1995.  He testified that Long Binh, the base at which he 
landed in Vietnam, received incoming fire as the passengers 
disembarked from his plane.  He stated that this occurred in 
October 1968.  He indicated that he had been transferred from 
Long Binh to Di An, where he was a scout forward observer and 
took part in search and destroy missions.  He stated that his 
squad had found a tunnel one night, and that they destroyed 
it with grenades.  He testified that his company commander 
had told him that he would receive the Silver Star for his 
actions.  When asked about his alleged combat wound, the 
veteran stated that he had been hit in the left leg, but that 
he had pulled the shrapnel out himself and did not seek the 
care of a medical corpsman.  He also testified that his 
friend, Fred George Esquelin, Jr., was killed by sniper fire 
in "January or February" 1969 because he lit a cigarette in 
an open area at night.  The veteran also indicated that he 
had been involved in a firefight near the demilitarized zone, 
and that his unit was at a standstill against the North 
Vietnamese Army for nearly one month.  He testified that his 
unit suffered heavy casualties, and that he witnessed others 
being killed.  He was unable to give specific instances.  
When asked why he had spent less than six months in country, 
he stated that, "someone claim [sic] or tagged me as a 
conscientious objector."  He testified that he was not a 
conscientious objector, and that he had actually shot enemy 
forces.  He stated that he could not recall specific 
instances.

Morning reports for the veteran's unit, for the period 
December 1968 to January 1969, were received in July 1995.  
There was no reference to any member of the unit being killed 
or wounded in action.  

Copies of the veteran's service personnel records were 
received in November 1995.  They indicate that the veteran 
served in the 1st Infantry Division as a scout observer from 
September to October 1968, a personnel carrier driver from 
October 1968 to January 1969, and a radio mechanic from 
January to March 1969.  The veteran's records do not indicate 
that he received any award or decoration indicative of 
participation in combat.  

The RO received records pertaining to the veteran's discharge 
in November 1996.  They reveal that the veteran applied for 
conscientious objector status prior to entry on active duty.  
His November 1968 application indicates that his religious 
beliefs prohibited him from taking up arms against any living 
person or thing.  He stated his strong conviction against 
taking another human's life.  A psychiatric evaluation 
performed pursuant to his application indicated no 
psychiatric illness.

The veteran was afforded a hearing before the undersigned 
Member of the Board in April 1997.  He testified that he had 
been receiving treatment for PTSD at the St. Louis VAMC for 
the last 4 or 5 years.  He stated that his PSTD had been 
related to combat by his health care providers.  When asked 
about his combat stressors, he stated that his friend Fred 
George Esquelin, Jr. had been killed when he lit a match at 
night, and was struck by sniper fire.  He testified that his 
base had received mortar and rocket fire.  When asked why he 
had spent only 5 months and 23 days in Vietnam, he stated 
that his family had fought for his discharge because of their 
religious beliefs.  He testified that he didn't carry a 
weapon and even refused to pick up a weapon.  When asked 
about his claims of combat awards, the veteran testified that 
he had left his records in Vietnam.  He also stated that he 
had been unable to procure statements from people with whom 
he had served.    

Finding that further development was necessary, the Board 
remanded the veteran's case to the RO in July 1997.  The RO 
contacted the veteran by letter in September 1997 and 
requested that he furnish additional information pertaining 
to his claimed PTSD.  It also requested complete and detailed 
descriptions of the specific traumatic incidents claimed by 
the veteran to have resulted in PTSD.  A copy of the Board's 
remand and the development letter were forwarded to the 
veteran at his new address in September 1998.  The record 
does not reveal a response from the veteran.

In November 1998 the RO requested assistance from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in substantiating the veteran's claimed stressors.  USASCRUR 
responded in November 1999, and provided unit histories, 
extracts of an Operational Report-Lessons Learned (OR-LL) and 
extracts of Daily Staff Journals.  It indicated that 
available U.S. Army casualty files did not list a 'Fred 
Esquelin' as killed or wounded.  The 1968 unit history for 
the veteran's unit does not reveal an attack on Long Binh, 
nor does it support the veteran's other claimed stressors.  
The OR-LL extract is also silent with respect to the 
veteran's claimed stressors.  The Daily Staff Journal for 
October 19, 1968, does indicate that Long Binh was attacked 
on that date but that damage was minimal and there were no 
casualties.  

The RO ordered a VA examination in February 2000.  In its 
order, it indicated that the veteran's claimed stressors were 
unverified.  The examination was completed in February 2000.  
The veteran reported that he had been separated due to his 
conscientious objector status.  On mental status examination, 
the veteran was very angry and labile.  He was noted to be 
obsessed about racism and whites.  When asked to identify his 
worst symptom, he indicated his lack of trust and paranoia.  
He reported mood swings and stated that he felt better only 
when praying in church.  He endorsed sleep problems, 
increased energy, and racing thoughts.  He stated that he had 
symptoms of anxiety and panic attacks.  His recent and remote 
memories were intact.  His insight was limited and judgment 
was fair.  Diagnosis was alcohol abuse on Axis I and mixed 
personality disorder with borderline paranoid and obsessive 
features on Axis II.  The examiner indicated her belief that 
the veteran was not a reliable informant, and that there were 
not enough symptoms to indicate PTSD.  She suggested 
psychological testing and a second psychiatrist to review the 
VA examination and the opinion of the veteran's primary care 
provider.



II.  Analysis

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  However, as discussed above, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The veteran's  DD 214 does not indicate that he 
received any decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of his participation in combat.  Therefore, as set 
forth above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.  

The veteran has not provided any corroborating evidence of 
his alleged stressors, despite the RO's attempts to procure 
such evidence from him.  In addition, the RO has been unable 
to verify any alleged stressor through service personnel 
records or the assistance of the NPRC and USASCRUR.  In the 
absence of verification of combat service or of a stressor 
supporting the diagnosis of PTSD, the claim must be denied.




III.  Veterans Claims Assistance Act of 2000

Finally, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-12 (1991).  The Act essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to the claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for PTSD.  The RO has obtained medical evidence 
showing that the veteran has been diagnosed as having PTSD.  
Although the most recent VA examination points to the need 
for a second opinion concerning a diagnosis of PTSD, further 
development to obtain additional medical evidence of PTSD, 
such as records associated with the veteran's ongoing VA 
treatment, would not substantiate the veteran's claim of 
service connection since his alleged combat and alleged 
stressors would remain unverified.  The record reflects that 
the RO has undertaken all indicated development to verify the 
veteran's claimed stressors and has informed the veteran of 
the additional information required from him to enable the RO 
to undertake additional development in attempt to verify the 
claimed stressors.  He has failed to provide the requested 
information.  The veteran was afforded two hearings during 
the pendency of his appeal.  While his testimony was 
inconsistent on some issues, he consistently testified to his 
alleged combat stressors.  He has not identified and the 
Board is not aware of any additional, available evidence or 
information which could be obtained to verify the veteran's 
alleged stressors.  Therefore, there is no additional action 
to be undertaken to comply with the VCAA, and there is no 
prejudice to the veteran as a result of the Board deciding 
this claim without first affording the RO an opportunity to 
consider it in light of the VCAA.


ORDER

Entitlement to service connection for PTSD is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

